Citation Nr: 0308573	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  95-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to December 1969.

This appeal arises from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim for service connection 
for PTSD.

The Board in January 2001 remanded the claim for PTSD for 
additional development.  The case has now been returned to 
the Board for adjudication.



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran did not engage in combat with the enemy 
during his period of active military service.

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.

4.  The record does not contain competent evidence linking 
the veteran's currently diagnosed PTSD to his military 
service or to any verified or verifiable in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussion in the April 
1992, and September 1993 rating decisions; the Board remand 
in January 2001; the August 1992 statement of the case; and, 
the October 1993, April 1994, October 1996, October 2000, 
October 2002, and February 2003 supplemental statements of 
the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded VA examinations, addressing 
the disability on appeal.  Service, VA and private outpatient 
and hospital treatment records have been associated with the 
claims file.  There does not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
veteran was afforded personal hearings at the RO in August 
1993, February 1994, and October 1996.  As noted the claim 
was remanded by the Board in January 2001 to obtain 
additional evidence and to schedule a VA examination.

The veteran was requested to submit verifiable stressor 
information several times.  
The RO submitted the information received from the veteran to 
the U.S. Army & Joint Services Environmental Group, and 
assistance was requested and a response was received. 

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  As there is no 
indication that there are additional records that should or 
could be obtained, and it appears that all pertinent evidence 
is on file, no further development is indicated.


Criteria.  Service connection may be established by a showing 
that the veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board notes that during the pendency of the PTSD claim, 
the applicable criteria for service connection for PTSD, 38 
C.F.R. § 3.304(f), were amended on June 18, 1999, and made 
effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (2001)).  
The criteria were again amended effective March 7, 2002.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulation, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  

The amendment effective as of March 7, 2002, concerns the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did not 
realize that certain types of evidence may be relevant to 
substantiate his claim.  The March 2002 amendment is not 
applicable to the instant claim.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  The 
version of § 3.304(f) in effect prior to March 7, 1997, 
required a "clear diagnosis" of PTSD and the amended version 
no longer requires evidence of a "clear diagnosis" of PTSD.  
As the Board finds that the veteran did not engage in combat 
and there is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors, the outcome 
would be the same under either version, and both versions of 
38 C.F.R. § 3.304(f) will be considered.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

The evidence does not need to show that the veteran 
personally participated in the event or credibly support all 
of his claimed in-service stressors to substantiate a claim 
for service connection for PTSD.  Pentecost v. Derwinski, 16 
Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 
307 (1997).  Not every stressor asserted by the veteran 
requires substantiation.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).


Factual Background.    The veteran contends that he currently 
has PTSD due to events which occurred while he was working in 
Thailand as a helicopter mechanic.  There is no indication of 
any combat service.   Service medical records are silent as 
to any psychiatric treatment in service.  The preinduction 
and the separation examination were also negative for any 
acquired psychiatric disorders.

According to his service personnel records, the veteran was 
stationed in Thailand from December 1968 to December 1969, 
serving with the U.S. Air Force.  After the veteran was 
separated from the service he went to work for Air America in 
Thailand.  Records from Air America demonstrate that while 
the veteran was their employee, he was involved in a 
helicopter accident in October 1971.

The veteran filed his initial claim for PTSD in October 1991.  

A November 1991 VA drug dependency treatment program 
admission notes this was his 3rd admission.  He reported 
being tired of drugs and wanting to get off them.   He also 
wanted treatment for depression and PTSD symptoms.  He 
reported smoking cocaine since 1987, and using $30 per day 
for 5 to 7 days a week.  He also had been using alcohol since 
1966 off and on.  He reported cannabis smoking since 1966 of 
1 to 2 joints daily, as well as experimenting with speed, and 
barbiturates in service.  He denied hepatitis, blood 
transfusions, or legal problems except a DUI in 1987.  He 
reported previous drug rehabilitation treatment in April 
1988, February 1990, and September 1990.

He reported increased nightmares and intrusive thoughts 
related to his war experiences.  He served one tour in 
Southeast Asia with the Air Force followed by 2 years in 
Southeast Asia with Air America as a civilian.  He describe 
the Air America service as much more traumatic and dangerous 
than his Air Force time.  He witnessed the death of a number 
of friends and was exposed to fire on the ground and in the 
air.  He was briefly captured once but he and others 
"bought" their way out.  He had worked as a truck driver, 
and an auto technician since returning to the States.  He was 
married once and divorced, and had 2 children from previous 
relationships.  The diagnoses were cocaine dependence; 
alcohol dependence; cannabis dependence, in remission; 
nicotine dependence; and, PTSD symptoms/depression, diagnosis 
deferred.   He had moderate stressors of unemployment and 
family conflict.  His GAF was estimated as 50.

In a January 1992 VA examination, the examiner (erroneously) 
noted the veteran served one year in Vietnam then worked as a 
civilian in Vietnam for Air America for an additional 2 
years.  During his time in the Air Force he was assigned as 
an aircraft mechanic largely working as part of a ground 
crew.   They took occasional rounds but casualties were 
fairly light.  While with Air America,  he served as a crew 
chief and door gunner often evacuating troops.  Friends were 
killed, and he crashed 3 times.

He was first treated in a drug program in 1988.  He was again 
treated in drug programs in February 1990 and August 1991 at 
which time he was evaluated for PTSD.  He reported several 
stressors in Southeast Asia.  These however were mostly while 
working for Air America and not while in service.  He had 
nightmares about his friend being killed by a helicopter 
blade and his head coming off.  Another friend was killed by 
sniper fire.  He was involved in 3 helicopter crashes, and he 
was in a minefield. 

The examiners noted that the veteran was somewhat covertly 
hostile, but cooperated.  His responses were stiff, and he 
answered questions relevantly.  He was oriented, organized 
and expressed his thoughts well enough and he volunteered 
pertinent information.  Speech was slightly pressured at 
times but otherwise normal.  He complained of some difficulty 
remembering names and concentrating.  Thought content 
revealed anxiety both free floating and fixed.  He had 
increased irritability.  He had not been assaultive but had 
had homicidal thoughts.  He had a long history of alcohol and 
drug abuse and had been in rehabilitation programs at least 4 
or 5 times.  He had recurring nightmare of combat 
experiences, and daily intrusive thoughts.  He was depressed, 
and admitted to crying spells and suicidal thoughts.  The 
diagnoses were mixed substance abuse, continuous or 
recurrent; and, PTSD, chronic.

By rating action in April 1992 service connection for PTSD 
was denied.  The RO noted that although there was a diagnosis 
of PTSD, there was no evidence relating it to stressors 
during the veteran's active military service.

In April 1993 the RO received a copy of a Social Security 
Administration (SSA) notice of a decision, which found the 
veteran to be disabled due to substance abuse and PTSD.

In a personal hearing in August 1993, the veteran essentially 
testified that he served as a ground mechanic in Thailand 
while in service.  His primary function was to unload 
helicopters after they returned from air rescue missions.  
This included unloading and handling bodies, and cleaning the 
aircraft.  However, subsequent to service, he worked for Air 
America as a flight mechanic and as a door gunner in many 
situations.  He experienced numerous stressors which occurred 
in Thailand after his service, and while he was employed by 
Air America.

In a hearing officer's decision in September 1993 service 
connection for PTSD was again denied as there remained no 
objective evidence of stressors or stressors during active 
military service.

In a personal hearing in February 1994, the veteran 
essentially offered the same testimony as in his previous 
hearing.  He testified that he worked as a mechanic with the 
Air Force in Udorn, Thailand.  He also was stationed at a 
base on the border with Laos on the Mekong River.  His unit 
was assigned to do search and rescue missions to retrieve 
downed pilots.  The name of the operation was Jolly Green 
Giant.  He testified that he did not go on any rescue 
missions.  He did unload wounded and dead bodies from the 
helicopters after rescue missions.  His unit received 
incoming mortar fire. 

Several VA Medical Center and Domiciliary discharge summaries 
are of file.  They include: 

November 1992 to January 1993, diagnosis- PTSD  

March 1993, diagnoses- alcohol abuse, continued, 
polysubstance abuse, cocaine and marijuana, PTSD.

July-August 1993, diagnoses- polydrug abuse, alcohol and 
cocaine, PTSD.

August 1995, diagnoses- cocaine, alcohol, and cannabis 
abuse, dysthymia, PTSD, and personality disorder.  A GAF 
of 32 was assigned.

The RO received a stressor document from the veteran in June 
1996.  This was in essence a repeat of his previous testimony 
and statements.  He claimed stressors of being a helicopter 
mechanic in Thailand unloading body bags, unbagged bodies, 
and wounded, and cleaning up the blood.  A specific incident 
was of one pilot whose body was burnt and destroyed.  He also 
noted one incident of incoming mortar fire.  He also noted 
one air sea rescue aircraft and its crew being lost in 1968-
1969.  The Board notes this last incident was repeatedly 
reported to have occurred much later while he worked for Air 
America in both his previous testimony and statements.

In June 1996 the RO requested the U.S. Army and Joint 
Services Environmental Support Group (ESG) to verify the 
veteran's claimed stressors.  The request listed the 
veteran's unit of assignment as 40th AEROSP Resc/RC PACAF.  
The ESG replied in July 1996 that they had insufficient 
information to do meaningful research and that any future 
inquiries should include the veteran's Air Force Form (AF) 7.  
The RO received a copy of the veteran's AF 7 in October 2000.  
They did not forward another request for verification of the 
veteran's stressors with the AF 7 attached.  The AF 7 lists 
the veteran's organization and station of assignment in 
Thailand as 40ARRS Udorn Afld Thailand (PACAF).

In a personal hearing in October 1996, the veteran 
essentially offered the same testimony as in his previous 
hearings that numerous stressors occurred in Thailand after 
his service and while he was employed by Air America.

In January 2001 the Board remanded this case for additional 
development including obtaining any additional private and VA 
treatment records since service for psychiatric symptoms, 
which had not been previously secured.  In addition, the RO 
was to obtain from the Social Security Administration the 
records pertinent to the appellant's claim for Social 
Security disability benefits as well as the medical records 
relied upon concerning that claim.

The RO was to again request from the veteran a comprehensive 
statement containing as much detail as possible regarding the 
stressors to which he allegedly was exposed to in service. 
The RO was to review the file and prepare a summary of all 
his claimed stressors, and use all available resources to 
obtain any information, which might corroborate the veteran's 
alleged stressors.

Finally, the veteran was to be scheduled for an examination 
by a psychiatrist to determine the nature and extent of any 
psychiatric disability found to be present. The examiner was 
to rule in or out a diagnosis of PTSD.  If PTSD was 
diagnosed, the criteria upon which such diagnosis was made, 
including identification of the stressor(s), was to be 
indicated.

Subsequent to the remand the RO in May 2001 received 
extensive VA clinical and hospitalization treatment records 
for his polysubstance abuse and psychiatric disorders 
including PTSD.  

The RO, in May 2001, also received a PTSD stressor 
information request response from the veteran.  This 
essentially was the same as previously submitted by the 
veteran in June 1996.  He added that, "I don't remember any 
dates."  As previously noted the June 1996 stressor document 
was forwarded to the U.S. Army & Joint Services Environmental 
Group, who in a July 1996 response noted that the information 
supplied by the veteran was insufficient for conducting any 
meaningful search.

In addition the RO received extensive SSA records.  These 
included an SSA determination examination in April 1997, in 
which the veteran stated he did not trust people, and was 
depressed for many years.  He reported difficulty sleeping, 
and was tired all the time.  He had decreased interests and 
concentration.  He had increased irritability, 
hypervigilance, and apprehension about the future.  He denied 
auditory hallucinations, but acknowledged hearing ringing in 
the ears, and voices while on drugs.  Records indicated he 
had been hospitalized at least 10  times for rehabilitation 
because of depression and drugs.  He had a long history of 
alcohol abuse since Vietnam.  He stated that he used every 
drug imaginable, but no IV drugs.  His drugs of preference 
were cocaine, marijuana, and alcohol.  He attended NA, AA, 
and PTSD group meetings.  

The examiner noted the veteran was generally cooperative.  
Psychomotor activity was decreased, mood was depressed with 
increased anxiety.  He denied current hallucinations, 
illusions, delusions, or suicidal thoughts.  Speech was 
coherent and relevant.  He was oriented to time and place.  
Remote memory was adequate, recent memory was limited, and 
immediate memory was excellent.  Concentration and judgment 
were adequate, and abstract ability was good.  He had some 
insight into his problems, and above average intelligence.

Psychological evaluation results on the Minnesota Multiphasic 
Personality Inventory-2 (MMPI) indicated questionable 
validity.  It indicated significant emotional distress 
including anxiety, depression, and resentment.  His overall 
psychological adjustment appeared to be poor.  Similar scores 
often described a cynical, pessimistic, and dissatisfied 
person who was apt to be self centered, narcissistic, and 
demanding.  Social isolation was also present.  Thought 
processes were likely to be disturbed.  The diagnoses were 
polysubstance abuse; PTSD, chronic; dysthymic disorder; and 
personality disorder.  The assigned GAF was 51.

In a September 2002 VA examination, the veteran stated he 
served as a helicopter crew chief in Thailand and on the 
Cambodian border for 1 year.  He was not wounded.  He lost 
some people, one of them whom he knew was Jim Rangh.  He 
heard about him being shot down on the radio. (The Board 
notes that an informal review of the casualty listings from 
the Vietnam conflict does not list any US services casualties 
with the surname Rangh)  The veteran was not a POW, he was 
not wounded, and he did not carry a gun or kill anyone that 
he knew of.  He allegedly did shoot out of helicopters 
sometimes.  He was not involved in any atrocities, but did 
handle dead bodies and clean up the helicopters after 
missions.  He used drugs and alcohol in Vietnam but had no 
problems with them.  

The examiner noted the veteran was casually and neatly 
dressed.  He looked younger than his stated age, was 
pleasant, and likeable with a sense of humor, and 
cooperative.  He was goal oriented, oriented, and able to 
organize and express his thoughts.  Speech and affect were 
normal.  Mood was mildly down.  No psychosis, delusions, 
hallucinations or organicity was noted. Intellect was 
average, memory and judgment good, while little insight was 
noted.  The examiner's impression was substance abuse, 
cocaine, marijuana, and alcohol: and, major depression, 
recurrent.  A GAF of 70 was assigned.  

The examiner noted the following:

I do not see the stressors in service.  I do not see the 
course.  I read the records and read all the reports of 
various people who have made the diagnosis of PTSD and I 
am aware that he has been to a lot of places for PTSD, 
Waco, Dallas, Bonham, Temple, Shreveport and in most of 
the reports, the diagnosis I get is the one of substance 
abuse and depression.  Occasionally, someone would put 
in PTSD at the very bottom.  He said he  saw one 
therapist, around 1992, and told that he wanted to get 
individual sessions so he could get PTSD and so that he 
could get more money.  She said that she was not willing 
to work with him on that basis and stopped their 
therapy; said I do not see enough to make that diagnosis 
of PTSD.

As noted, the claims file contains medical records which 
indicate a rather long and extensive history of treatment for 
poly substance abuse and alcoholism.  It also reveals 
treatment for major depression, PTSD, as well as other 
psychiatric disorders.  None of the records however establish 
a nexus between his period of active military service and his 
PTSD.


Analysis.   The Board finds that the veteran is not shown to 
have engaged in combat with the enemy based on the evidence 
of record.  Accordingly, service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).

While the Board acknowledges that the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers may 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  The pertinent regulations require 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that if the "claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen v. Brown, 10 Vet. App. 128, 142 (1997) 
(emphasis added). 

The Board finds that there is no evidence to support the 
veteran's assertions as to any of his claimed stressors 
occurred during his period of service.  His primary stressors 
are related to events which occurred subsequent to service 
when he was a civilian employee of Air America in the same 
area of Thailand as his military service.  Initially in his 
testimony, by his own admission he was not on active military 
duty at the time of his alleged stressors, but a civilian 
employee of Air America in Thailand.  Attempts were made to 
confirm the veteran's stressors, including seeking additional 
information from the veteran so that certain claimed 
incidents could be researched; however, the evidence 
submitted continued to be vague and insufficient.  

The veteran provided vague details about having to carry 
bodies from aircraft and cleaning the aircraft, a rocket and 
mortar attack, and a helicopter crash and loss of a crew.  
Because some of the claimed stressors are not the type of 
incidents which would be recorded in official military 
records, and others are not apparent in the official records, 
and because the dates and details of the claimed incidents 
could not be confirmed, the Board finds that it would be 
futile to attempt to undertake an additional search at this 
juncture.  Therefore, the Board finds that there is no 
evidence to support the veteran's allegations as to his in-
service stressors.  Since the evidence does not reflect that 
the veteran engaged in combat with the enemy, at least not 
during his active military  service, corroborating supporting 
evidence is needed to verify the claimed stressors.   In that 
regard, attempts to locate supporting documentation have been 
unsuccessful.  As no relevant information has been 
forthcoming, the Board finds that the veteran's claim fails 
in this element.

The veteran argues that his PTSD is related to psychological 
stress he experienced in service but makes little if any 
distinction between his active military service and later 
similar but civilian service.  The veteran's lay opinion to 
the effect that his currently diagnosed PTSD is attributable 
to service stressors is not competent evidence of a such a 
nexus since lay persons are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Since the Board has determined that the veteran did not 
engage in combat, service connection cannot be granted for 
PTSD without credible supporting evidence confirming at least 
one of the claimed in-service stressors upon which a 
diagnosis of PTSD has been based.  Inasmuch as none of the 
claimed in-service stressors has been confirmed by any 
supporting evidence, and most stressors initially claimed by 
the veteran occurred while he was employed with Air America 
and not while he was on active duty with the U.S. Air Force, 
the veteran's appeal for service connection for PTSD must be 
denied.  In reaching this decision, the Board has determined 
that application of the benefit-of-the-doubt doctrine is not 
applicable because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

